Filing Date: 10/29/2019
Claimed Priority Date: 8/13/2019 (US 62/885,882)
Applicants: Lee et al.
Examiner: Marcos D. Pizarro
DETAILED ACTION
This Office action responds to the amendment filed on 4/21/2021.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  is incorrect, any correction of the statutory basis for a rejection as subject to pre-AIA  instead will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Amendment Status
The amendment filed on 4/21/2021, responding to the Office action in paper no. 5, mailed on 1/21/2021, has been entered.  The present Office action is made with all the suggested amendments being fully considered. Accordingly, pending in this Office action are claims 1-4, 6-10, 18, 19, 21 and 22.
	
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



Claims 1-4, 6-8 and 22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Uchida (US 2016/0005826).

Regarding claim 1, Uchida (see, e.g., figs. 4 and 5) shows all aspects of the instant invention including a power semiconductor device comprising:
A substrate 100 having a body region 122 and a drift region 121
A trench TR formed in the substrate
A gate dielectric structure including a first gate insulation layer 201 having a first dielectric constant and a second gate insulation layer 202 having a second dielectric constant different from the first
A conductive material 230 provided within the trench over the gate dielectric structure
wherein:

The first gate insulation layer 201 is provided over a sidewall SW of the trench
The second gate insulation layer 202 is provided over a bottom BT of the trench
The second gate insulation layer 202 includes a side portion 202S that wraps a bottom corner of the conductive material 230 provided in the trench
The side portion 202S is configured to reduce electric field buildup at the bottom corner during the device operation (see, e.g., par. 0107)
Regarding claim 2, Uchida (see, e.g., par. 0046/l.2) shows that the substrate 100 is a silicon carbide (SiC) substrate.
Regarding claims 3 and 7, Uchida shows that:
e.g., par. 0086/ll.6-8)
The second gate insulation layer includes dielectric material having a dielectric constant higher than that of silicon oxide (see, e.g., par. 0115/l.2)
The second gate insulation layer is configured to reduce the electric field buildup in the trench during an operation of the device (see, e.g. par. 0107)
Regarding claim 4, Uchida shows that the second gate insulation layer includes silicon nitride or aluminum nitride (see, e.g., par. 0115/l.2).
Regarding claim 6, Uchida (see, e.g., fig.4 and par. 0046/l.2) shows that the substrate is SiC substrate, and that the first gate insulation layer 201 extends below the body region 122 and into the drift region 121.
Regarding claim 8, Uchida (see, e.g., fig. 4) shows that the second gate insulation layer includes a lower portion 202B, wherein the side portion 202S extends from the lower portion to the first gate insulation layer.
Regarding claim 22, Uchida (see, e.g., fig. 5) shows that the first gate insulation layer 201 wraps a portion of a side surface of the conductive material 230.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims, the examiner presumes that the subject matter of the various claims was 
Claims 10 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Uchida in view of Takaya (US 2018/0175149).

Regarding claims 10 and 21, Uchida shows most aspects of the instant invention (see paragraphs 5, 7 and 10 above).  He, however, fails to show the device comprising a compensation region having a conductivity opposite to that of the drift layer, being provided below the trench in the drift region, and spaced apart from the lower portion of the second gate insulation layer.  Takaya (see, e.g., par. 0076 and 0078), on the other hand, teaches that said compensation region would suppress the electric field applied to the gate insulation layer of Uchida while keeping the voltage retained by the drift region high.
Accordingly, it would have been obvious at the time of filing the invention to one of ordinary skill in the art to include the compensation region of Takaya in the device of Uchida to suppress the electric field applied to the gate insulation layer.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Uchida.

Regarding claim 9, Uchida shows most aspects of the instant invention including the side portion 202S of the second gate insulation layer.  Uchida, however, fails to specify the height of the side portion.
In re Aller, 220 F.2d 454,456,105 USPQ 233, 235 (CCPA 1955).
Since the applicant has not established the criticality (see next paragraph below) of the claimed height, it would have been obvious to one of ordinary skill in the art to use these values in the device of Seidl.
CRITICALITY
The specification contains no disclosure of either the critical nature of the claimed height or any unexpected results arising therefrom.  Where patentability is said to be based upon particular chosen dimensions or upon another variable recited in a claim, the applicant must show that the chosen dimensions are critical.  In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot in view of the new grounds of rejection.
Conclusion
Applicant's amendment necessitated the new ground( of rejection presented in this Office action.  Accordingly, this action is made final.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire three months from the mailing date of this action.  In the event a first reply is filed within two months of the mailing date of this final action and the advisory action is not mailed until after the end of the three-month shortened statutory period, then the shortened statutory 
Papers related to this application may be submitted directly to Art Unit 2814 by facsimile transmission.  Papers should be faxed to Art Unit 2814 via the Art Unit 2814 Fax Center.  The faxing of such papers must conform to the notice published in the Official Gazette, 1096 OG 30 (15 November 1989).  The Art Unit 2814 Fax Center number is (571) 273-8300.  The Art Unit 2814 Fax Center is to be used only for papers related to Art Unit 2814 applications.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Marcos D. Pizarro at (571) 272-1716 and between the hours of 9:00 AM to 7:00 PM (Eastern Standard Time) Monday through Thursday or by e-mail via Marcos.Pizarro@uspto.gov.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Wael Fahmy, can be reached on (571) 272-1705.
Any inquiry of a general nature or relating to the status of this application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either private PAIR or public PAIR.   Status information for unpublished applications is available through private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a 

/Marcos D. Pizarro/Primary Examiner, Art Unit 2814                                                                                                                                                                                                        							
MDP/mdp
June 16, 2021